\DOO\IO\Ul-IAUJN)-»

NN[\)NN[\)[\)r-\)-lv-lr-)-ar_¢\_ap_»_a»_a
O\Lll-§L)JN>_*O\COC\]O\L!I-PUJN*_‘C

Case 2:18-cr-00226-RSL Document 39-3 Filed 01/25/19 Page 1 of l

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR18-226RSL
)
Plaintiff, )
) ORDER GRANTING UNOPPOSED
v. ) MOTION TO WITHDRAW GUILTY
) PLEA
LEO DICKERSON, §
Defendant. )
)

 

 

 

THE COURT has considered the motion to Withdraw guilty plea and the records

here in.
IT IS THEREFORE ORDERED that the Defendant’s guilty plea is Withdrawn.
DATED this 5“ day orlanuary, 2019.

MSM

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

S/ Corey Endo
Assistant F ederal Public Defender
Attorney for Leo Dickerson

FEDERAL PUBLIC DEFENDER
ORDER GRANTING UNOPPOSED 1601 Fifth Avenue, suite 700

MOTION TO WITHDRAW GUILTY PLEA Seattle, Washington 98101
(Leo Dz`ckerson, CR18-226RSL) - l (206) 553-1100

 

